OPINION OF THE COURT
Memorandum.
On the first appeal, the Appellate Division concluded that *971the settlement agreement reached by the parties was equivocal in its written form and referred the case to Mr. Justice David L. Glickman for clarification (43 AD2d 733). Judge Glickman, before whom the original stipulation of settlement had been made, after receiving extensive testimony interpreted the settlement agreement in a carefully considered opinion. Our examination of the record discloses substantial evidence to support his interpretation. We find insufficient warrant in law for the subsequent excision and reversal by the Appellate Division. If its decision be perceived as a factual determination we are persuaded that the decision of Mr. Justice Glickman more nearly conforms to the weight of the evidence in this case (Schine v Schine, 31 NY2d 113; Matter of City of New York [Boston-Secor Houses—Rusciano], 25 NY2d 430, 432).
Accordingly, on defendants’ appeal, judgment appealed from and Appellate Division order thereby brought up for review, reversed, with costs to defendants, and the order of Supreme Court, Suffolk County, dated October 8, 1974 reinstated. On plaintiffs cross appeal order, insofar as appealed from, affirmed; question certified, insofar as applicable to plaintiffs appeal, answered in the affirmative.